Title: [1780. January 1. Saturday.]
From: Adams, John
To: 


      1780. January 1. Saturday. We arrived, from Sebrero, at Villa Franca, seven Leagues. The Road at first was very bad, in many places very steep, Hills with sharp Pitches, and encumbered with ragged rocks. We then came into the Road of Leon, which is made seemingly out of a Rock. It was an excellent road for a League and an half. We then came to a River, and travelled along the Banks of it for some Leagues. This Way was as bad as the other was good; miry, rocky, up and down, untill We came into a new road, about two Legues from Villa Franca. Here again We found a road made entirely by Art, at a great Expence, but it seemed to be made, forever. They arewere going on with this Work, which is an honor to the Nation, as it shews that Improvements are beginning, and that some Attention is paid to the Ease, Convenience, Utility and Commerce of the People. We were told that the King had lately employed the Officers and Soldiers of his Army upon these Works and intended to pursue them. The Country We travelled over this day was the greatest Curiosity I had ever beheld. The River Barcarel flows between two Rows, an uninterrupted succession of Mountains, rising on each hand to a vast hight, which appear the more sublime and awfull Objects, for the strange irregular Shapes of them. Yet they are cultivated up to their highest Summits. There were flourishing fields of Grain, on such steep declivities, near the Peaks of these Mountains, that I could not conceive it possible for Horses, Cattle or even Mules to stand upon them to plough them. I know not indeed how Men could stand to dig the Ground with Spades. The Houses had been uniformly the same, through the whole Country hitherto. Common habitations for Men and Beasts. The same smoaky, filthy Dens. Not one decent house had I seen, since I left Corunna.
      We passed this day, the Ruins of an ancient Castle of the Moors, on the Summit of one of the steepest, highest, and most rugged of the Mountains.
      There are in Villa Franca, three Parish Churches, one Convent of Men and one of Women. There is an old Brick Castle built in Feudal Times when Baron was at War with Baron; a defence against Lances, and Bows and Arrows and no more. Possibly it might ward off musquet Balls.
      Here I bought a Mule, Saddle and Bridle for sixty two dollars and an half.
     